Exhibit 10.1 NASDAQ OTC BB Symbol: BWMS BWMSSmall-CapVirtual ConferenceFebruary 23, 2010 2 ORGANIZATION vIn February 2008, a group of private investors: üChanged the name of the Company to Blackwater MidstreamCorp. (OTC Symbol: BWMS), üAppointed a new Board of Directors, üAppointed a new Management Team : Michael Suder - Chief Executive Officer Dale Chatagnier - Chief Operations Officer Francis Marrocco - Chief Commercial Officer üDesignated a business objective to develop and operateindependent bulk liquid storage terminals. 3 ORGANIZATION 4 vBlackwater’s management team has collectively over 50 yearsexperience developing, building and expanding independentliquid terminal facilities. vManagement has consistently demonstrated their ability whilewith Delta Terminal Services, Kinder Morgan, LBC, and CanalBarge to acquire underperforming assets, improve the acquiredfacility operations, and greatly increase the financialperformance of the assets (e.g. terminal locations at Harvey,LA; Cincinnati, OH; Baton Rouge, LA; Staten Island, NY;Chicago, IL). vManagement has extensive relationships with major customers(e. g. petroleum refiners, chemical manufacturers, and producttraders & brokers) and a proven track record of securing longterm contracts for terminal and ancillary services. MANAGEMENTTEAM 5 STORAGE TERMINALS andINDUSTRY POTENTIAL vMidstream terminal assets offer an attractive, low riskopportunity to invest in the petroleum, chemical andagricultural products sectors without taking commodityprice risk. vThe Lower Mississippi/ Gulf Coast region of the UnitedStates has a chronic shortage of terminal storage for oil,refined products, agricultural and chemical liquids. 6 vStorage assets typically have high operating margins, in the60-65% EBITDA margin range. vThird-party terminalling businesses are generallyindependent operations that support many differentcommercial customers including refiners, blenders, tradersand marketers. vIncome is derived from tank leasing, operational chargesassociated with blending services and throughput charges forreceipt and delivery options. STORAGE TERMINALS andINDUSTRY POTENTIAL 7 vBulk liquid terminals store a range of products includingcrude oil, bunker fuel, gasoline, distillate, diesel, jet fuel,chemicals, agricultural products, bio-diesel. vThe importance of bulk terminal facilities in the refinedproduct segment supply chain has grown significantlyover the past decade as the nation’s product supplypatterns have become increasingly more complex. STORAGE TERMINALS andINDUSTRY POTENTIAL 8 BLACKWATER’S WESTWEGO,LA TERMINAL The facility consists of: v26.5 acres, which includes up to 5 acres of expansioncapability, 54 Tanks - ranging in size from 4,700 to 102,000 barrels , Total
